People v Gober (2016 NY Slip Op 03753)





People v Gober


2016 NY Slip Op 03753


Decided on May 11, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 11, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
JOHN M. LEVENTHAL
THOMAS A. DICKERSON
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2013-06444
 (Ind. No. 2476/12)

[*1]The People of the State of New York, respondent,
vDennis Gober, appellant.


Seymour W. James, Jr., New York, NY (Adrienne Gantt of counsel; Walker Oliver on the brief), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and Nancy Fitzpatrick Talcott of counsel; Jacob Wells on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Gerald, J., at plea; Chin-Brandt, J., at sentence), rendered June 3, 2013, convicting him of grand larceny in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's purported waiver of his right to appeal was invalid (see People v Bradshaw, 18 NY3d 257; People v Brown, 122 AD3d 133) and, thus, does not preclude review of his claims.
The defendant's challenge to the factual sufficiency of his plea allocution is unpreserved for appellate review (see People v Davis, 24 NY3d 1012, 1013; People v Lopez, 71 NY2d 662, 665). Contrary to the defendant's contention, the exception to the preservation requirement does not apply here, because the plea allocution did not cast significant doubt on the defendant's guilt, negate an essential element of the crime, or call into question the voluntariness of his plea (see People v Davis, 24 NY3d at 1013; People v Lopez, 71 NY2d at 666). In any event, the plea allocution was sufficient, as it showed that the defendant understood the charges and made an intelligent decision to accept the plea (see People v Goldstein, 12 NY3d 295, 301; People v Seeber, 4 NY3d 780, 781).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
ENG, P.J., LEVENTHAL, DICKERSON, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court